DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference number 102 is shown in fig. 8 as a seal, but in fig. 23, ref. 102 is pointing at the rattle plate. 
Reference number 122 is shown in fig. 15 as the handle, but in figs. 20 and 21A, ref. 122 is pointing at the same element as ref. 126 which is shown in fig. 19A. 
Reference number 128 is shown as the pendulum lift strap in fig. 14 and ref. 22 is shown as the end panel in fig. 2A, but in fig. 15, ref. 128 and ref. 22 have been switched. 
Reference number 134 is shown in fig. 17, but in fig. 18, ref. 134 is pointing at both the inner click plate and the back piece of the carriage bolt, ref. 180. 
Reference number 195 is shown in fig. 20 as the pendulum lift strap locking key pivot surface, but in figs. 21B and 22B, ref. 195 is pointing at pendulum lift strap pivot surface. 
Reference number 234 is shown in fig. 26 as both the motor and the driving gear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 136 has been used to name both pendulum locking key, and click plate spring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 232.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
For claim 1, line 20, the limitation of “side panel feed shelf” should be changed to “side panel, feed shelf”. 
For claim 10, the limitation of “the inner and outer click plate” should be changed to “the inner and outer click plates”. Also, the claim should end with a period instead of a semicolon. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation of "wherein each of the feed tank reservoir" is unclear because the tank reservoir is the main assembly that includes the end panel and side panel, thus, "each" appears to suggest the feed tank reservoir as a separate element from the end panel and side panel. In addition, the last paragraph, the limitation of “divider” is unclear because it was claimed that there were one or more dividers, thus “divider” appears to be limiting it to only one.  
For claim 8, the limitation of “the ratio” lacks antecedent basis. 
For claim 10, the limitations of “the cylindrical body”, “the cylindrical body’s planar face”, “the at least one inner click plate”, and “the inner surface of the patterned tooth”, all lack antecedent basis. 
For claim 11, the limitation of "an inner click plate" is unclear because claim 10 appears to already claimed the inner click plate, thus, is this inner click plate the same as the one claimed in claim 10 or a different one?
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (US 8939109 B2 as cited in IDS of 11/10/2020) in view of Chance (US 2858801 A) and Pannier et al. (US 5272998 A). 
Regarding claim 1, Kleinsasser teaches a livestock feeding system comprising: 
a feed tank reservoir (10) configured to store animal feed, the feed tank reservoir having a first end panel (13) and a second end panel (13 on the opposite of the first end panel) mounted parallel to each other and a first side panel (top part of ref. 11) and a second side panel (top part of ref. 11 on the opposite of the first side panel)  mounted parallel to each other wherein the first and second end panels are mounted opposing each other and perpendicular to the first and second side panels and the first and second side panels are mounted opposing each other such that the first and second end panels and first and second side panels form a generally rectangular structure (see Fig 1, self-explanatory);
 a feed shelf adjuster (see Figs. 3-4 various reference numerals shown) mounted to the at least one side panel, the feed shelf adjuster configured to regulate a feed dispensing rate (functional recitation to which the shelf adjuster of Kleinsasser can and does perform the intended function of configured to regulate a feed dispensing rate); 
an adjustable feed shelf (15) mounted to the feed shelf adjuster, the feed shelf configured to meter feed from the feed tank reservoir and prevent continuous feed flow (functional recitation to which feed shelf of Kleinsasser can and does perform the intended function of configured to meter feed from the feed tank reservoir and prevent continuous feed flow); 
a feed pan (12) mounted at a lower end of the at least one side panel, the feed pan configured to capture feed from the feed tank reservoir and allow animal access to feed and water (functional recitation to which the feed pan of Kleinsasser can and does perform the intended function of configured to capture feed from the feed tank reservoir and allow animal access to feed and water); and
 one or more dividers (as shown in Fig 1 to the right and left of ref. 15) mounted to the at least one side panel wherein a planar surface of each divider is positioned perpendicular to a planar surface of the at least one side panel and wherein the one or more dividers create at least one feed stall (see Fig. 1, self-explanatory), each feed stall configured to provide a safe, individual eating space for an animal to consume food or water from the feed pan or feed shelf (functional recitation to which the feed stall of Kleinsasser can and does perform the intended function of configured to provide a safe, individual eating space for an animal to consume food or water from the feed pan or feed shelf );
 Wherein each of the feed tank reservoir, side panel, feed shelf, and feed pan comprises a plurality of edges exposed to contact by animals and wherein each said exposed edge comprises a longitudinally extending double folded safety edge (as shown in figs. 1-2 with the edges curved or folded in the cross-section).
Kleinsasser is silent about the end panel and the divider comprising a plurality of edges exposed to contact by animals and wherein each said exposed edge comprises a longitudinally extending double folded safety edge. 
Chance teaches a livestock feeding system comprising an end panel (11) comprising a plurality of edges (28) exposed to contact by animals and wherein each said exposed edge comprises a longitudinally extending double folded safety edge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the end panel of Kleinsasser comprising a plurality of edges with a longitudinally extending double folded safety edge as taught by Chance in order to provide a safety feature for the end panels to prevent any harm to the animals as they feed. 
Pannier et al. teaches a livestock feeding system comprising a divider (92) comprising a plurality of edges exposed to contact by animals and wherein each said exposed edge comprises a longitudinally extending double folded safety edge (94). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the divider of Kleinsasser comprising a plurality of edges with a longitudinally extending double folded safety edge as taught by Pannier et al. in order to provide safety.
Regarding claim 2, Kleinsasser as modified by Chance and Pannier et al. teaches the system of claim 1, but is silent about wherein each longitudinally extending double folded safety edge comprises at least one bend extending the full length of each exposed edge, the at least one bend being between 1 and 179 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each longitudinally extending double folded safety edge of Kleinsasser as modified by Chance and Pannier et al. comprises at least one bend extending the full length of each exposed edge, the at least one bend being between 1 and 179 degrees, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of safety by bending the edges the user wishes for the animal).  In re Aller, 105 USPQ 233.  
Regarding claim 3, Kleinsasser as modified by Chance and Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system wherein the at least one end panel comprises at least one tab (24) formed to parallel a surface of the at least one feed pan (see Fig. 1, self-explanatory), the at least one tab welded (24 is mounted as shown in Fig. 4 of Kleinsasser) to the at least one feed pan and the at least one tab having a generally cylindrical hole (flange 24 has holes for screws in Fig. 4 of Kleinsasser) therein for mounting at least one feed shelf adjuster (see Figs. 3-4 various reference numerals shown); wherein an outer click plate (22) is mounted into the cylindrical hole (ref. 22 is attached to ref. 24 by ref. 25 which allows for the outer click plate to be mounted into the cylindrical hole of Kleinsasser) , wherein the outer click plate is prevented from rotating by the tab (functional recitation to which the tab of Kleinsasser can and does perform the intended function wherein the outer click plate is prevented from rotating). 
Regarding claim 4, Kleinsasser as modified by Chance and Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system wherein a lower portion of the at least one side panel is bent at an angle of repose (see Fig. 2, self-explanatory of Kleinsasser) to prevent feed bridging.  
Regarding claim 9, Kleinsasser as modified by Chance and Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system wherein the feed pan comprises one or more sides that are tapered to promote downward movement of feed (see Fig. 2 of Kleinsasser).
Regarding claim 12, Kleinsasser as modified by Chance, Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system wherein the feed shelf adjuster further comprises a handle (105) configured to move the feed shelf (functional recitation to which the handle of Kleinsasser can and does perform the intended function of configured to move the feed shelf). 
Regarding claim 14, Kleinsasser as modified by Chance and Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system wherein the feed shelf adjuster further comprises a pendulum strap (20).  
Regarding claim 15, Kleinsasser as modified by Chance and Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system wherein the feed shelf adjuster further comprises a pendulum strap key (107 and Col. 7, lines 23-48 of Kleinsasser).  
Regarding claim 16, Kleinsasser as modified by Chance and Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system further comprising a lift beam (straps that are arranged at the ends of the shelf Col. 5, lines 52-55 and Col. 7, lines 23-29 of Kleinsasser).  
Regarding claim 18, Kleinsasser as modified by Chance and Pannier et al. (emphasis on Kleinsasser) teaches a livestock feeding system further comprising a seal (ends of ref. 11 above feed shelf 15 as shown in Fig. 2 of Kleinsasser) configured to prevent feed leakage (functional recitation to which the seal of Kleinsasser can and does perform the intended function of configured to prevent feed leakage). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (US 8939109 B2 as cited in IDS of 11/10/2020), Chance (US 2858801 A), and Pannier et al. (US 5272998 A), further in view of Thibault (US 4462338 A as cited in IDS of 11/10/2020). 
Regarding claim 5, Kleinsasser as modified by Chance and Pannier et al. teaches a livestock feeding system, but is silent about wherein each divider panel comprises one or more additional tabs having a bent edge configured to increase strength and rigidity.
Thibault teaches a livestock feeding system wherein each divider panel comprises one or more additional tabs having a bent edge (127 of Thibault) configured to increase strength and rigidity (functional recitation to which the bent edge of Thibault can and does perform the intended function of configured to increase strength and rigidity).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each divider panel of Kleinsasser as modified by Chance, Pannier et al. comprising one or more additional tabs having a bent edge configured to increase strength and rigidity as taught by Thibault. Doing so would allow for the dividers to have more of its surface to be in contact with the livestock feeding system, which will prevent the dividers from breaking easily as the animals presses their weight against the dividers as they feed. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (US 8939109 B2 as cited in IDS of 11/10/2020), Chance (US 2858801 A), and Pannier et al. (US 5272998 A), further in view of Weaver (US 1252521 A). 
Regarding claim 6, Kleinsasser as modified by Chance and Pannier et al. teaches a livestock feeding system, but is silent about wherein the feed pan comprises one or more foot plates configured to secure the feeding system to a floor.
Weaver teaches a livestock feeding system wherein the feed pan comprises one or more foot plates (19 in Figs. 1-2 and page 2, lines 6-16 where 19 has an opening for a fastener of Weaver) configured to secure the feeding system to a floor (functional recitation to which the one or more foot plates of Weaver can and does perform the intended function of configured to secure the feeding system to a floor).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the feed pan of Kleinsasser as modified by Chance, and Pannier et al. comprises one or more foot plates configured to secure the feeding system to a floor as taught by Weaver in order to ensure the placement of the feed pan and the whole feeding system from tipping over when the animals are feeding. 
Regarding claim 7, Kleinsasser as modified by Chance, Pannier et al. and Weaver (emphasis on Weaver since he was relied on for the foot plates) teaches a livestock feeding system wherein the one or more foot plates comprise one or more ends that are bent (16, 19, 20 of Weaver) to be colinear with one or more corners of the feed pan (ref. 19 and walls of ref.12 would be colinear if a line was drawn across from ref. 19 to ref. 12 in Fig. 2 of Weaver).
Regarding claim 8, Kleinsasser as modified by Chance and Pannier et al. teaches a livestock feeding system, but is silent about wherein the feed pan is formed from a single sheet of material to maximize the ratio of formed edges to welded joints.
Weaver teaches a livestock feeding system wherein the feed pan (10 of weaver) is formed from a single sheet of material (Page 1, lines 8-14 of Weaver) to maximize the ratio of formed edges to welded joints. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the feed pan of Kleinsasser as modified by Chance and Pannier et al. formed from a single sheet of material to maximize the ratio of formed edges to welded joints as taught by Weaver in order to reduce pieces of metals welded together that form sharp edges in the areas where they are welded causing harm to the animals. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (US 8939109 B2 as cited in IDS of 11/10/2020), Chance (US 2858801 A), and Pannier et al. (US 5272998 A), further in view of Dunham (US 0616441 A). 
Regarding claim 10, Kleinsasser as modified by Chance and Pannier et al. teaches a livestock feeding system that consists of at least one outer click plate (22 of Kleinsasser) comprising a generally cylindrical member inserted into a generally cylindrical opening disposed in the at least one end panel (24 has holes for mounting in Fig 4 of Kleinsasser).  
 However Kleinsasser, Chance, and Pannier et al. are silent about how the at least one outer click plate has at least one surface radially extending past the generally cylindrical opening and planarly contacting the at least one end panel; the at least one outer click plate has at least one tab slot that extrudes radially from the cylindrical body towards an axis of rotation; the at least one tab slot is patterned about the axis of rotation; the cylindrical body's planar face has at least one tooth; the at least one tooth is incrementally patterned about the axis of rotation; the patterned tooth pattern interlocks with the at least one inner click plate; the inner and outer click plate are compressed together with a spring force; a generally square hole is extruded along the axis of rotation; the generally square hole is used to secure carriage bolt; and an irregularly shaped hole is located between the generally square hole and the inner surface of the patterned tooth. 
Dunham teaches a livestock feeding system that comprises:
at least one outer click plate (35, 37 of Dunham) comprising a generally cylindrical member (Examiner’s Illustration of Fig. 1) inserted into a generally cylindrical opening (Examiner’s Illustration of Fig. 1) disposed in the at least one end panel (Fig. 1, element 58 of Dunham); 
the at least one outer click plate has at least one surface radially extending past the generally cylindrical opening (Examiner’s Illustration of Fig. 5) and planarly contacting the at least one end panel (the handle is inserted into ref. 58 which is connected to refs. 35, 36 and 37 and page 3, lines 6-12 of Dunham); 
the at least one outer click plate has at least one tab slot that extrudes radially from the cylindrical body towards an axis of rotation (Examiner’s Illustration of Fig. 5); 
the at least one tab slot is patterned about the axis of rotation (Examiner’s Illustration of Fig. 5 depicts the patterned tab slots on the top and bottom of ref. 14 surrounding ref .35);
the cylindrical body's planar face has at least one tooth (35 in Figs. 4 and 5 depict teeth of Dunham);
the at least one tooth is incrementally patterned about the axis of rotation (35 of Dunham);
the patterned tooth pattern interlocks with the at least one inner click plate (38 of Dunham);
the inner and outer click plate are compressed together with a spring force (36 in Fig. 5 and page 3, lines 4-20 of Dunham); 
a generally circular hole is extruded along the axis of rotation (Examiner’s Illustration of Fig. 5); 
the generally circular hole is used to secure carriage bolt (Examiner’s Illustration of Fig. 5);
and an irregularly shaped hole (16 of Dunham) is located between the generally square hole and the inner surface of the patterned tooth (see Fig. 4 of Dunham, self-explanatory).



    PNG
    media_image1.png
    404
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    617
    798
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the feed shelf adjuster of Kleinsasser as modified by Chance and Pannier et al. with the feed shelf adjuster of Dunham which includes an outer click plate having cylindrical member, cylindrical opening, tab slot, tooth, inner click plate, spring force, circular hole, carriage bolt, irregularly shaped hole, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of adjuster would allow the user to adjust the amount of feed in the feed system). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
It would have been obvious to one having ordinary skill in the art before the effectivefiling date of the claimed invention to have the circular hole of Kleinsasser as modified by Chance and Pannier et al. with the feed shelf adjuster of Dunham with a square hole, since a mere change in size or shape is generally recognized as being within the level of ordinary skill in the art (depending on the user's preference to use square versus circle because doing so will still allow for an opening along the axis of rotation and allow for any bolt to be inserted). In re Rose, 105 USPQ 237 (CCPA 1955).   
Regarding claim 11, Kleinsasser as modified by Chance, Pannier et al. and Dunham (emphasis on Dunham since he was relied on for the outer and inner click plates) teaches a livestock feeding system wherein the inner click plate (38 of Dunham) comprises a generally cylindrical body (38, 39 of Dunham) which is inserted into a generally cylindrical opening disposed within at least one end panel (Examiner’s Illustration of Fig. 4).

    PNG
    media_image3.png
    362
    612
    media_image3.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (US 8939109 B2 as cited in IDS of 11/10/2020), Chance (US 2858801 A), Pannier et al.  (US 5272998 A), and Dunham (US 0616441 A), further in view of Jansen (US 9313999 B2 as cited in IDS of 11/10/2020). 
Regarding claim 13, Kleinsasser as modified by Chance, Pannier et al., and Dunham teaches a livestock feeding system, but is silent about wherein the feed shelf adjuster further comprises a motor configured to move the feed shelf.
Jansen teaches a livestock feeding system wherein the feed shelf adjuster further comprises a motor (Col. 7, lines 15-19 of Jansen) configured to move the feed shelf (functional recitation to which the motor of Jansen can and does perform the intended function of configured to move the feed shelf). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the feed shelf adjuster of Kleinsasser as modified by Chance, Pannier et al., and Dunham comprising  a motor configured to move the feed shelf as taught by Jansen in order to provide the user the option to manually adjust the feed shelf or use the motor to adjust it, making it easier and more convenient on users who are older or lack strength. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (US 8939109 B2 as cited in IDS of 11/10/2020), Chance (US 2858801 A), Pannier et al.  (US 5272998 A), and Dunham (US 0616441 A), further in view of Brehmer et al. (US 20190239473 A1). 
Regarding claim 17, Kleinsasser as modified by Chance, Pannier et al., and Dunham teaches a livestock feeding system, but is silent about comprising a rattle plate.
Brehmer et al. teaches a livestock feeding system comprising a rattle plate (74 in Fig. 5 and page 5, [0062-0063] and [0066] of Brehmer et al.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the livestock feeding system of Kleinsasser as modified by Chance, Pannier et al. and Dunham further comprising a rattle plate as taught by Brehmer et al. in order to allow for the animal to be able to move the feed shelf themselves which will help to prevent the feed from becoming blocked or allowing the animal to dispense more feed from the hopper (Page 5, [0062] of Brehmer et al.). 
	Conclusion
The prior art made on record and not relied upon is considered pertinent to applicant’s disclosure. See:
Thomas (US 5311838 A) teaches the use of feet supports used to secure the feeder to the floor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-Th 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon, can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHAR ALMATRAHI/Examiner, Art Unit 3643  
9/30/2022                                                                                                                                                                                                      /PETER M POON/Supervisory Patent Examiner, Art Unit 3643